WOODSON, J.
(concurring) — The question of practice mentioned in the opinion in this case, in paragraph one, is a moot one; its decision not being necessary for a proper disposition of the case. For the same reason I am unable to see upon what legal ground the cause can be transferred to Court in Banc. But independent of this, since my associates are freely dealing with obiters, I may add that section 111, Laws 1913, p. 641, is too plain in meaning to require or permit construction. It stands separate and alone, as one of procedure in this court, and in express terms provides that when a case reaches this court from the Public Service Commission it shall be tried as a suit in equity. There is no phrase in the law better known, or which has a more definite legal meaning, than it has. That statute contains no language akin to the idea that the findings of the commission are prima-facie *168evidence of their correctness on procedure in this court. The equity practice is, and for centuries has been, for this Dourt to defer somewhat to the findings of the. chancellor, Decause of his better position to see .the witnesses, and observe their conduct and demeanor upon the witness stand; but we have never abdicated our authority to make our own findings of fact, when deemed proper, from the record sent up. This is the sense in which the Legislature used the phrase mentioned, and that- meaning should be carried out by this court.
I therefore concur in the result of the conclusions reached.